        Case 4:20-cv-00232-YGR Document 23 Filed 04/02/20 Page 1 of 11




 1   BURSOR & FISHER, P.A.                                REED SMITH LLP
 2   L. Timothy Fisher (State Bar No. 191626)             Todd O. Maiden (State Bar No. 123524)
     Neal J. Deckant (State Bar No. 322946)               101 Second Street, Suite 180
 3   Brittany S. Scott (State Bar No. 327132)             San Francisco, CA 94105
     1990 N. California Blvd., Suite 940                  Telephone: (415) 543-8700
 4   Walnut Creek, CA 94596                               Facsimile: (415) 391-8269
     Telephone: (925) 300-4455                            E-Mail: tmaiden@reedsmith.com
 5   Facsimile: (925) 407-2700
     E-mail: ltfisher@bursor.com                          Attorneys for Defendants
 6           ndeckant@bursor.com
             bscott@bursor.com
 7
     BURSOR & FISHER, P.A.
 8   Scott A. Bursor (State Bar No. 276006)
     2665 S. Bayshore Dr., Suite 220
 9   Miami, FL 33133-5402
     Telephone: (305) 330-5512
10   Facsimile: (305) 676-9006
     E-Mail: scott@bursor.com
11
     Attorneys for Plaintiffs
12
13
14
                                  UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
17   JESSICA STEWART and JOHN D. KELLER,                    Case No. 4:20-cv-00232-YGR
     individually and on behalf of all others similarly
18   situated,                                              JOINT CASE MANAGEMENT
                                                            STATEMENT
19                                         Plaintiffs,
20          v.                                              Courtroom: 1 – 4th Floor
                                                            Judge: Hon. Yvonne Gonzalez Rogers
21   CAMELBAK PRODUCTS, LLC and
     CAMELBAK INTERNATIONAL, LLC,
22
                                        Defendants.
23
24
25
26
27
28

     JOINT CASE MANAGEMENT STATEMENT
     CASE NO. 4:20-CV-00232-YGR
        Case 4:20-cv-00232-YGR Document 23 Filed 04/02/20 Page 2 of 11




 1          Plaintiffs Jessica Stewart and John D. Keller (“Plaintiffs”) and Defendants CamelBak
 2   Products, LLC and CamelBak International, LLC (collectively “Defendants”), the parties to the
 3   above-titled action (collectively, “the Parties”), hereby submit this Joint Case Management
 4   Statement pursuant to the Standing Order for All Judges of the Northern District of California,
 5   Civil Local Rule 16-9, and the Standing Order in Civil Cases for Judge Yvonne Gonzalez Rogers.
 6                  1.      Jurisdiction & Service
 7          Plaintiffs allege that this Court has subject matter jurisdiction over this action under 28
 8   U.S.C. § 1332(d)(2)(A) because this case is a class action where the aggregate claims of all
 9   members of the proposed class are in excess of $5,000,000.00, exclusive of interest and costs, and
10   a least one member of the proposed class is a citizen of a state different from Defendants.
11   Plaintiffs served both Defendants on January 15, 2020. Defendants deny that this Court has subject
12   matter jurisdiction for the reasons set forth in their pending Motion to Dismiss Plaintiffs’ First
13   Amended Complaint.
14                  2.      Facts
15                   (a)    Plaintiffs’ Statement:
16          Plaintiffs filed a class action complaint against Defendants CamelBak Products, LLC and
17   CamelBak International, LLC for manufacturing, distributing, and selling defective CamelBak
18   eddy Water Bottles, including the CamelBak eddy Water Bottle 32 oz, CamelBak eddy Water
19   Bottle 25 oz, CamelBak eddy Water Bottle 20 oz, Camelbak eddy Kids Water Bottle 12 oz,
20   CamelBak Kids Vacuum Insulated Stainless Water Bottle 12 oz, CamelBak eddy Kids Insulated
21   Water Bottle 12 oz, CamelBak eddy Insulated Water Bottle 20 oz, CamelBak eddy Vacuum
22   Insulated Stainless Water Bottle 20 oz, and CamelBak eddy Glass Water Bottle 24 oz
23   (collectively, the “CamelBak eddy”).
24          CamelBak warranted that the CamelBak eddy is “spill-proof.” Among other
25   representations, CamelBak claims that consumers who purchase the CamelBak eddy will “[e]njoy
26   spill-proof sipping at work or on the trail.” However, the design of the CamelBak eddy – which
27   “use[s] patented bite valves” to “prevent leaks and allow easy sipping” – is fundamentally
28


     JOINT CASE MANAGEMENT STATEMENT                                                                      1
     CASE NO. 4:20-CV-00232-YGR
         Case 4:20-cv-00232-YGR Document 23 Filed 04/02/20 Page 3 of 11




 1   defective. The bottles are not “spill-proof” because water may run, flow, or fall out of the bottles
 2   (i.e. leak).
 3           Plaintiff John D. Keller is a natural person and citizen of the State of New York who resides
 4   in Churchville, New York. On January 5, 2018, Plaintiff Keller purchased a CamelBak eddy
 5   Water Bottle 25 oz for $12.82 from Amazon.com. Plaintiff Jessica Stewart is a natural person and
 6   citizen of the State of California who resides in Oakland, California. On September 13, 2017,
 7   Plaintiff Stewart purchased two 12 oz CamelBak eddy Kids Water Bottles for $13.00 and $12.99
 8   from Amazon.com. Prior to their purchases, Plaintiffs reviewed the labeling, packaging, and
 9   marketing materials for the CamelBak eddy and saw the representation that it is purportedly “spill-
10   proof.” Plaintiffs understood these claims to be representations and warranties by Defendants that
11   the CamelBak eddy is purportedly “spill-proof” and free of defects that would cause water to run,
12   flow, or fall out of the bottle (i.e., leak). Plaintiffs reasonably relied on Defendants’ representation
13   that the CamelBak eddy is “spill-proof” when they purchased their CamelBak eddys. In reliance
14   on these representations and warranties, Plaintiffs paid a tangible increased cost for their CamelBak
15   eddys, which were worth less than represented because the CamelBak eddys are not “spill-proof.”
16   Plaintiffs’ water bottles are defective because they leak and have actually leaked during prior use.
17   Plaintiffs relied on these representations and warranties in deciding to purchase the CamelBak
18   eddy, and these representations were part of the basis of the bargain, in that they would not have
19   purchased the CamelBak eddy if they had known that it was not, in fact, “spill-proof.” Plaintiffs
20   also understood that in making the sale, the retailer was acting with the knowledge and approval of
21   CamelBak and/or as the agent of CamelBak. Plaintiffs also understood that their purchases
22   involved a direct transaction between themselves and CamelBak, because their CamelBak eddys
23   came with packaging and other materials prepared by CamelBak, including representations and
24   warranties that their CamelBak eddys are purportedly “spill-proof.”
25                   (b)    Defendants’ Statement:
26           Plaintiffs’ eleven claims against two CamelBak entities, grouped together in Plaintiffs’
27    pleading as “CamelBak” or “Defendants” without explanation for ignoring their corporate
28    distinctiveness, arise out of their purchase of two different models of CamelBak eddy water


     JOINT CASE MANAGEMENT STATEMENT                                                                        2
     CASE NO. 4:20-CV-00232-YGR
       Case 4:20-cv-00232-YGR Document 23 Filed 04/02/20 Page 4 of 11




 1   bottles. They claim that prior to purchasing their water bottles, which were purchased online
 2   through a third-party retailer, they reviewed the labeling packaging, and marketing materials
 3   (although they do not say which ones) and saw representations that the water bottles they
 4   eventually purchased were “spill-proof.” Based on this representation, both Plaintiffs came to the
 5   same conclusion, and understood that their water bottles would be “free of defects that would
 6   cause water to run, flow, or call out of the bottle (i.e., leak.)” Plaintiffs do not, however, allege
 7   that their water bottles have spilled water or that they experienced spilling during normal use. Nor
 8   do Plaintiffs identify any defect in the water bottle that caused an alleged leak or describe
 9   conditions that precipitated the alleged leak(s). Plaintiffs filed suit on their own behalf, and seek
10   to pursue claims on behalf of three putative classes: a nationwide class for some of the claims, a
11   California subclass for California statutory claims, and a New York subclass for New York
12   General Business Law claims. Plaintiffs seek to include all persons who purchased a “CamelBak
13   eddy” in these classes, despite the fact that there are more than nine different types of CamelBak
14   eddy water bottles. Plaintiffs, individually, each purchased only a single model, and have
15   experience with only the models they purchased.
16         CamelBak eddy water bottles like the ones Plaintiffs purchased are governed by a warranty
17   – a Lifetime Guarantee. Pursuant to that lifetime warranty, CamelBak Products promises to
18   “repair or replace at its discretion any manufacturing defect” in CamelBak-branded products, and
19   covers all products that “legitimately fail due to a manufacturing defect.” Purchasers can submit
20   warranty claims online and request replacement parts or a full product replacement. Plaintiffs did
21   not adhere to these warranty procedures. Nor did Plaintiffs comply with California and New York
22   law, which require pre-suit notice to the manufacturer before advancing some of their claims.
23   Nonetheless, immediately upon receiving the post-filing notice, Defendants have offered and
24   made available to Plaintiffs unconditional refunds exceeding the price paid for their bottles as
25   alleged in the First Amended Complaint, as well as replacement water bottles, free of charge.
26
27
28


     JOINT CASE MANAGEMENT STATEMENT                                                                         3
     CASE NO. 4:20-CV-00232-YGR
       Case 4:20-cv-00232-YGR Document 23 Filed 04/02/20 Page 5 of 11




 1                  3.      Legal Issues
 2                   (a)    Plaintiffs’ Statement:

 3          Plaintiffs assert claims on behalf of themselves and a nationwide class of purchasers of

 4   CamelBak eddy water bottles, for violation of the Magnuson-Moss Warranty Act, breach of

 5   express warranty, breach of the implied warranty of merchantability, unjust enrichment, negligent

 6   misrepresentation, and fraud. Plaintiff Stewart also asserts claims on behalf of herself and a

 7   California subclass, for violation of California’s Consumers Legal Remedies Act (“CLRA”),

 8   violation of California’s Unfair Competition Law (“UCL”), and violation of California’s False

 9   Advertising Law (“FAL”). Plaintiff Keller also asserts claims on behalf of himself and a New

10   York subclass, for violation of New York’s General Business Laws (“GBL”) §§ 349-50.

11                   (b)    Defendants’ Statement:

12          For the reasons set forth in full in Defendants’ pending Motion to Dismiss Plaintiffs’ First

13   Amended Complaint, Plaintiffs’ individual claims are deficient in a number of ways. First and

14   foremost, Plaintiffs lack standing to pursue their own claims or claims on behalf of a class because

15   full and complete was fully available to Plaintiffs at the time they filed suit. Plaintiffs’ warranty,

16   statutory, and common law claims also fail for myriad reasons, including lack of privity between

17   the parties, Defendants’ compliance with warranties, Plaintiffs’ failure to plead fraud with

18   particularity, Plaintiffs’ failure to establish pre-suit awareness of the alleged defect, and Plaintiffs’

19   failure to plead the type of damage cognizable under various warranty laws. Substantively

20   speaking, none of Plaintiffs’ claims have merit.

21          Plaintiffs’ class allegations and class claims raise additional legal issues. Plaintiffs seek to

22   represent a nationwide class of purchasers with respect to some of their claims, but lack standing to

23   pursue those claims on behalf of non-California and non-New York residents. Plaintiffs similarly

24   lack standing to assert claims regarding models of CamelBak eddy water bottles they did not

25   purchase and cannot assert claims based on advertisements they neither saw nor replied upon in

26   purchasing their respective water bottles. Moreover, Defendants strongly contend class certification

27   is impossible in this case for many reasons, including but not limited to Plaintiffs’ inability to

28


     JOINT CASE MANAGEMENT STATEMENT                                                                        4
     CASE NO. 4:20-CV-00232-YGR
        Case 4:20-cv-00232-YGR Document 23 Filed 04/02/20 Page 6 of 11




 1   demonstrate that their water bottles are “defective” in any way common to other putative class
 2   members’ water bottles.
 3                  4.      Motions
 4          Defendants filed a motion to dismiss the operative complaint on March 4, 2020, which has
 5   been fully briefed since the Reply brief was filed on March 25, 2020. Plaintiffs also intend to file a
 6   motion for class certification pursuant to the schedule set forth below.
 7                  5.      Amendment Of Pleadings
 8          Plaintiffs amended their complaint as of right pursuant to Rule 15(a)(1)(B) on February 19,
 9   2020 (Dkt. No. 16). Plaintiffs do not anticipate filing a second amended complaint at this time, but
10   reserve their right to move for leave to file an amended pleading.
11                  6.      Evidence Preservation
12          The Parties have reviewed this District’s Guidelines for the Discovery of Electronically
13   Stored Information and have taken responsible and necessary steps to comply with their obligations
14   to preserve evidence relevant to the issues reasonably evident in this action.
15                  7.      Disclosures
16          The Parties request that the Court briefly stay initial disclosures until resolution of the
17   pending motion to dismiss and that the Parties make initial disclosures 14 days after the court’s
18   ruling if the motion is denied.
19                  8.      Discovery
20          The Parties have stipulated to stay discovery in this case until after this Court issues a ruling
21   on Defendants’ pending motion to dismiss. Defendants propose that discovery be bifurcated so
22   that discovery on the merits of Plaintiffs’ individual claims occurs before class discovery is
23   allowed. Rule 1 of the Federal Rules of Civil Procedure requires courts to construe the other Rules
24   to “secure the just, speedy, and inexpensive determination of every action and proceeding.” Fed.
25   R. Civ. Proc. 1. Moreover, courts have the authority to “phase” discovery and case proceedings to
26   “prevent the parties from incurring unnecessary costs.” Hanni v. Am. Airlines, No. C-08-00732
27   CW (EDL), 2009 WL 1505286, at *8 (N.D. Cal. May 27, 2009). The discovery bifurcation
28   Defendants propose is not the classic class/merits bifurcation that is often sought, but rather a


     JOINT CASE MANAGEMENT STATEMENT                                                                      5
     CASE NO. 4:20-CV-00232-YGR
        Case 4:20-cv-00232-YGR Document 23 Filed 04/02/20 Page 7 of 11




 1   bifurcation so that the parties proceed first with discovery limited to the named Plaintiffs’ claims.
 2   A number of courts have agreed that this procedure is an appropriate one to ensure the parties are
 3   not required to engage in costly and far-flung discovery when there are significant issues with the
 4   named plaintiff’s claims. See, e.g., Larson v. Burlington Northern & Santa Fe Ry Co., 210 F.R.D.
 5   663, 665 (D. Minn. 2002); Katz v. Liberty Power Corp., LLC, 18-cv-10506-ADB, 2019 WL
 6   957129, at * (D. Mass. Feb. 27, 2019) (bifurcating discovery to prioritize named plaintiffs claims
 7   as the (“need for class discovery may be eliminated if [defendant] is able to demonstrate that all of
 8   the named Plaintiffs lack viable individual claims). Plaintiffs do not request or see any reason to
 9   phase fact discovery at this time because class certification and individual discovery overlap, and
10   the phasing of fact discovery would likely lead to inefficiencies and unnecessary discovery
11   disputes as to the permissible topics and scope of discovery pre-certification. See Wal-Mart Stores,
12   Inc. v. Dukes, 131 S. Ct. 2541, 2551-52 (2011) (“Frequently that ‘rigorous analysis’ will entail
13   some overlaps with the merits of the plaintiff’s underlying claim. That cannot be helped. The class
14   determination generally involves considerations that are enmeshed in the factual and legal issues
15   comprising the plaintiff’s cause of action.”) (internal citations omitted). The parties have agreed to
16   accept service of discovery requests and responses via email.
17                   (a)    Plaintiffs: Plaintiffs intend to seek discovery regarding, among other things:
18   (i) documents sufficient to show sales to wholesalers, distributors, and retail consumers for each
19   SKU of the CamelBak eddy; (ii) documents sufficient to identify retailers who have offered the
20   CamelBak eddy for sale in the United States; (iii) documents sufficient to show, for each SKU of
21   the CamelBak eddy, the number of units sold and revenue generated by such sales; (iv) documents
22   sufficient to show all label exemplars and changes (and the date thereof), if any, for each SKU of
23   the CamelBak eddy; (v) documents concerning the “spill-proof” claims; (vi) communications with
24   customers concerning complaints or comments regarding the CamelBak eddy; (vii) documents
25   related to any policy, procedure, or marketing strategy used to market, advertise, promote, and/or
26   sell the CamelBak eddy; (viii) documents showing quality assurance testing of the CamelBak
27   eddy; (ix) identifying information for consumer purchasers of the CamelBak eddy; and (x)
28


     JOINT CASE MANAGEMENT STATEMENT                                                                         6
     CASE NO. 4:20-CV-00232-YGR
        Case 4:20-cv-00232-YGR Document 23 Filed 04/02/20 Page 8 of 11




 1   documents sufficient to show all advertisements for the CamelBak eddy. Plaintiffs note that this
 2   list is preliminary in nature and may change as discovery commences.
 3                   (b)    Defendants: Defendants deny that Plaintiffs are entitled to much of the
 4   discovery delineated in the previous subsection. Defendants intend to seek discovery regarding,
 5   among other things, (i) Plaintiffs’ purchase of their CamelBak eddy water bottles; (ii) the identity
 6   of the representations Plaintiffs saw and relied on when purchasing their water bottles; (iii)
 7   Plaintiffs’ failure to comply with CamelBak Products’ warranty procedures; (iv) Plaintiffs’ claims
 8   that their water bottles leaked; (v) the factual bases for Plaintiffs’ claims; (vi) Plaintiffs’ receipt of
 9   a refund and replacement water bottles; and (vii) Plaintiffs’ communications regarding their
10   experiences with their CamelBak eddy water bottles. Defendants reserve all rights to add
11   additional topics outside of this preliminary list.
12                  9.      Class Actions
13                   (a)    Plaintiffs: Plaintiffs intend to move for class certification within one month
14   from the close of fact discovery. Plaintiffs’ counsel have reviewed the Procedural Guidelines for
15   Class Action Settlements. A proposed schedule for class certification is included in Section 17
16   below.
17                   (b)    Defendants: Aside from Plaintiffs’ failure to assert meritorious individual
18   claims, Defendants deny that class treatment is appropriate here. Defendants’ counsel have
19   reviewed the Procedural Guidelines for Class Action Settlements and agree to the schedule set
20   forth below.
21                  10.     Related Cases
22          This matter is related to Lepkowski v. CamelBak Products, LLC, et al., Case No. 4:19-cv-
23   04598-YGR. Lepkowski was dismissed with prejudice on January 23, 2020.
24                  11.     Relief
25                   (a)    Plaintiffs: Plaintiffs seek compensatory damages, punitive damages,
26   statutory damages, prejudgment interest, attorneys’ fees, and costs and expenses.
27
28


     JOINT CASE MANAGEMENT STATEMENT                                                                         7
     CASE NO. 4:20-CV-00232-YGR
        Case 4:20-cv-00232-YGR Document 23 Filed 04/02/20 Page 9 of 11




 1                    (b)   Defendants: Defendants deny that Plaintiffs are entitled to any relief.
 2    Defendants do not seek relief from Plaintiffs, but reserve the right to seek attorneys’ fees, costs,
 3    and any other appropriate relief as the case progresses.
 4                   12.    Settlement and ADR
 5           The parties have not begun settlement negotiations and believe that a settlement conference
 6   would be premature at this time. However, the parties are willing to discuss ADR and private
 7   mediation options at an appropriate time.
 8                   13.    Consent To Magistrate Judge For All Purposes
 9           On January 22, 2020, Plaintiffs filed a Declination to Proceed Before a Magistrate Judge
10   and Request for Reassignment to a United States District Judge.
11                   14.    Other References
12           The Parties do not believe that this case is suitable for reference to binding arbitration, a
13   special master, or the Judicial Panel on Multidistrict Litigation.
14                   15.    Narrowing Of Issues
15           The Parties are presently unaware of any stipulations or agreements that could narrow the
16   issues at this time.
17                   16.    Expedited Trial Procedure
18           The Parties do not believe this case is suitable for the Expedited Trial Procedure of General
19   Order 64, Attachment A.
20                   17.    Scheduling
21   The Parties propose the following schedule:
22
          Event                                           Date
23
          Fact discovery cutoff                           Fourteen months after the Court rules on
24
                                                          Defendants’ Motion to Dismiss
25
          Plaintiffs’ Motion for Class Certification      Forty-five days before the close of fact
26
                                                          discovery
27
28


     JOINT CASE MANAGEMENT STATEMENT                                                                         8
     CASE NO. 4:20-CV-00232-YGR
        Case 4:20-cv-00232-YGR Document 23 Filed 04/02/20 Page 10 of 11




 1
          Defendants’ Opposition to Class                 Sixty days after Plaintiffs file their moving
 2
          Certification                                   brief, unless Plaintiffs support their motion
 3
                                                          for class certification with expert evidence,
 4
                                                          in which case more time will be needed
 5
          Plaintiffs’ Reply in Support of Class           Thirty days after Defendants file their
 6
          Certification                                   opposition brief
 7
          Hearing on Class Certification Motion           To be set for an early practicable date
 8
          Plaintiffs to disclose merits expert reports    Sixty days after the Court rules on Plaintiffs’
 9
                                                          motion for class certification
10
          Defendants to disclose merits expert            Forty-five days after Plaintiffs disclose
11
          reports                                         expert reports
12
          Close of expert discovery                       Sixty days after Defendants disclose expert
13
                                                          reports
14
          Last date for hearing on dispositive            Sixty days after close of expert discovery
15
          motions and Daubert motions
16
          Pre-trial conference                            TBD after close of expert discovery
17
          Trial                                           TBD after close of expert discovery
18
                    18.        Trial
19
            Plaintiffs demand a jury trial. At this time, the parties believe it is premature at this time to
20
     determine a trial date.
21
                    19.        Disclosure Of Non-Party Interested Entities Or Persons
22
            The Parties are currently unaware of any non-party interested entities or persons.
23
                    20.        Professional Conduct
24
            Counsel for the Parties reviewed the Guidelines for Professional Conduct for the Northern
25
     District of California.
26
27
28


     JOINT CASE MANAGEMENT STATEMENT                                                                        9
     CASE NO. 4:20-CV-00232-YGR
       Case 4:20-cv-00232-YGR Document 23 Filed 04/02/20 Page 11 of 11




 1                  21.     Other
 2          The Parties are not presently aware of any other matters that may facilitate the just, speedy,

 3   and inexpensive disposition of this matter.

 4
 5   Dated: April 2, 2020                  BURSOR & FISHER, P.A.
 6
                                           By:     /s/ Brittany S. Scott
 7                                                     Brittany S. Scott
 8                                         L. Timothy Fisher (State Bar No. 191626)
 9                                         Neal J. Deckant (State Bar No. 322946)
                                           Brittany S. Scott (State Bar No. 327132)
10                                         1990 North California Blvd., Suite 940
                                           Walnut Creek, CA 94596
11                                         Telephone: (925) 300-4455
                                           Facsimile: (925) 407-2700
12                                         E-mail: ltfisher@bursor.com
                                                   ndeckant@bursor.com
13                                                 bscott@bursor.com

14                                         BURSOR & FISHER, P.A.
15                                         Scott A. Bursor (State Bar No. 276006)
                                           2665 S. Bayshore Dr., Suite 220
16                                         Miami, FL 33133
                                           Telephone: (305) 330-5512
17                                         Facsimile: (305) 676-9006
                                           E-Mail: scott@bursor.com
18                                         Attorneys for Plaintiffs
19
20
21   Dated: April 2, 2020                  REED SMITH LLP
22                                         By:     /s/ Todd O. Maiden
                                                       Todd O. Maiden
23
                                           Todd O. Maiden (State Bar No. 123524)
24                                         101 Second Street, Suite 180
                                           San Francisco, CA 94105
25                                         Telephone: (415) 543-8700
                                           Facsimile: (415) 391-8269
26                                         E-Mail: tmaiden@reedsmith.com
27                                         Attorney for Defendants
28


     JOINT CASE MANAGEMENT STATEMENT                                                                    10
     CASE NO. 4:20-CV-00232-YGR
